                     PRUDENT EXHBIT 4




Case 20-04002-MJH   Doc 73-3   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 1 of 6
                                                       Witness: 30(b)(6) PHH
                                                       Exhibit 4
                                                       8/12/2020
                                                       Christina Atencio, CSR




Case 20-04002-MJH   Doc 73-3   Filed 11/13/20   Ent. 11/13/20 21:51:27          Pg. 2 of 6
Case 20-04002-MJH   Doc 73-3   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 3 of 6
Case 20-04002-MJH   Doc 73-3   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 4 of 6
         29




Case 20-04002-MJH   Doc 73-3   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 5 of 6
Case 20-04002-MJH   Doc 73-3   Filed 11/13/20   Ent. 11/13/20 21:51:27   Pg. 6 of 6
